            Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 1 of 12




 1   DAN SIEGEL, SBN 56400                           BARBARA J. PARKER
     EMILYROSE JOHNS, SBN 294319                     City Attorney, SBN 069722
 2   SIEGEL, YEE, BRUNNER & MEHTA                    MARIA BEE
 3   475 14th Street, Suite 500                      Chief Assistant City Attorney, SBN 167716
     Oakland, California 94612                       DAVID A. PEREDA
 4   Telephone: (510) 839-1200                       Special Counsel, SBN 237982
     Facsimile: (510) 444-6698                       JAMILAH A. JEFFERSON
 5   Email: danmsiegel@gmail.com;                    Supervising Deputy City Attorney, SBN
 6   emilyrose@siegelyee.com                         219027
                                                     ZOE M. SAVITSKY
 7   THERESA ZHEN, SBN 300710                        Supervising Deputy City Attorney, SBN
     HADSELL STORMER RENICK & DAI                    281616
 8   LLP                                             One Frank H. Ogawa Plaza, 6th Floor
 9   128 N Fair Oaks Ave, Suite 204                  Oakland, California 94612
     Pasadena, CA 91103                              Telephone: (510) 238-7686
10   Telephone: (626) 585-9600                       Fax: (510) 238-6500
     Facsimile: (626) 577-7079                       Email:jjefferson@oaklandcityattorney.org
11   Email: tzhen@hadsellstormer.com                 zsavitsky@oaklandcityattorney.org
12
     Attorneys for Plaintiffs                        Attorneys for Defendant,
13   ANITA MIRALLE, JODII LE’GRAND                   CITY OF OAKLAND, et al.
     EVERETT, I, TINA SCOTT, AIYAHNNA
14   JOHNSON; IRVIN JOSUE HERNANDEZ
15   ORTEGA; and AYAT JALAL

16
17                         UNITED STATED DISTRICT COURT
18                      NORTHERN DISTRICT OF CALIFORNIA
19   ANITA MIRALLE, JODII LE’GRAND )            Case No. 4:18-cv-06823-HSG
20   EVERETT, I, TINA SCOTT, AIYAHNNA )
     JOHNSON; IRVIN JOSUE                   )   JOINT REQUEST FOR A
21   HERNANDEZ ORTEGA; and AYAT             )   CONTINUANCE OF MANDATORY
     JALAL,                                 )   SETTLEMENT CONFERENCE
22                                          )
23                 Plaintiff,               )
                                            )   Case Filed: November 9, 2018
24          vs.                             )
                                            )   Hon. Haywood S. Gilliam, Jr.
25   CITY OF OAKLAND, a subdivision of )
26   the State of California; LIBBY SCHAAF; )
     JOE DEVRIES; SUSAN MANHEIMER; )
27   and EDWARD REISKIN,                    )
                                            )
28                 Defendants.              )


                                                 1
     Miralle v. City of Oakland, Case no. 4:18-cv-06823-HSG
     Joint Request for a Continuance of Mandatory Settl Conf
            Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 2 of 12




 1          Plaintiffs Anita Miralle, Jodii Le’Grand Everett, I, Tina Scott, Aiyahnna Johnson,
 2   Irvin Josue Hernandez Ortega, and Ayat Jalal (“Plaintiffs”) and the City of Oakland
 3   (“City”) (collectively, “parties”) submit the instant joint request for a continuance of the
 4   parties’ mandatory settlement conference currently scheduled for December 17, 2020.
 5          On October 21, 2020, the Oakland City Council adopted the 2020 Encampment
 6   Management Policy, attached hereto as Exhibit A. It dealt changes to the Encampment
 7   Management Policy that is at the heart of the parties’ settlement discussions. While the
 8   parties were assessing their options to move forward with settlement discussions, the
 9   City Council scheduled another public meeting on December 15, 2020 to consider
10   additional modifications to the policy. The parties anticipate that further changes will be
11   made to the policy at that meeting. Due to these recent developments and the unsettled
12   nature of the policy, the parties have been unable to meet and confer in a manner that
13   will result in a productive settlement conference.
14          Because the policy that is at the heart of this case has been modified by the
15   Oakland City Council and will likely be modified again this month, the parties seek to
16   continue the settlement conference to a date in January 2021 or February 2021. The
17   additional time is critical for the parties to assess their options for settlement and to
18   provide adequate time to meet and confer.
19
20
21   Dated: December 8, 2020                    HADSELL STORMER RENICK & DAI LLP
22
23                                              By_/s/ Theresa Zhen_____________
                                                  Theresa Zhen
24                                              Attorneys for Plaintiffs
25                                              ANITA MIRALLE, JODII LE’GRAND
                                                EVERETT, I, TINA SCOTT,
26                                              AIYAHNNA JOHNSON,
                                                IRVIN JOSUE HERNANDEZ ORTEGA,
27                                              and AYAT JALAL
28
     Dated: December 8, 2020                    SIEGEL, YEE, BRUNNER & MEHTA

                                                   2
     Miralle v. City of Oakland, Case no. 4:18-cv-06823-HSG
     Joint Request for a Continuance of Mandatory Settl Conf
            Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 3 of 12




 1
 2                                                       By_/s/ EmilyRose Johns__________
                                                           EmilyRose Johns
 3                                                       Attorneys for Plaintiffs
 4                                                       ANITA MIRALLE, JODII LE’GRAND
                                                         EVERETT, I, TINA SCOTT,
 5                                                       AIYAHNNA JOHNSON,
                                                         IRVIN JOSUE HERNANDEZ ORTEGA,
 6                                                       and AYAT JALAL
 7
     Date: December 8, 2020                              BARBARA J. PARKER, City Attorney
 8                                                       MARIA BEE, Chief Assistant City Attorney
                                                         DAVID A. PEREDA, Special Counsel
 9                                                       JAMILAH A. JEFFERSON, Sr. Dep. City Atty
10                                                       ZOE M. SAVITSKY, Sr. Dep. City Atty

11
                                                         By:   __/s/ Jamilah Jefferson _____
12                                                         Jamilah Jefferson
13                                                       Attorneys for Defendants,
                                                         CITY OF OAKLAND, et al.
14
15   Date: December 8, 2020                              BARBARA J. PARKER, City Attorney
16                                                       MARIA BEE, Chief Assistant City Attorney
                                                         DAVID A. PEREDA, Special Counsel
17                                                       JAMILAH A. JEFFERSON, Sr. Dep. City Atty
                                                         ZOE M. SAVITSKY, Sr. Dep. City Atty
18
19
                                                         By:    __/s/ Zoe Savitsky______
20                                                          Zoe Savitsky
                                                         Attorneys for Defendants,
21   Dated: December 10, 2020                            CITY OF OAKLAND, et al.
22                                            S DISTRICT
                                            TE           C
                                          TA
                                                                    O




23
                                     S




                                                                     U
                                    ED




                                                                      RT




                                                           ERED
                                UNIT




                                                    O ORD
24                                       IT IS S
                                                                             R NIA




25                                                              Spero
                                                      seph C.
                                NO




                                              Judge Jo
                                                                            FO




26
                                 RT




                                                                        LI




                                         ER
                                     H




                                                                        A




                                              N                         C
27                                                              F
                                                  D IS T IC T O
                                                        R
28


                                                                3
     Miralle v. City of Oakland, Case no. 4:18-cv-06823-HSG
     Joint Request for a Continuance of Mandatory Settl Conf
Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 4 of 12




                                                              ([$
            Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 5 of 12
                                                                      $WWDFKPHQW&


                             2020 Encampment Management Policy
                                       City of Oakland

I.INTRODUCTION

In December 2019, the Oakland City Council adopted the Permanent Access to Housing
(PATH) Framework, which among other things, recommended strategies and interventions to
address the growing homelessness crisis in Oakland.

The PATH Framework groups response strategies into three major categories:

              1. Prevention: to protect vulnerable tenants from losing the housing they have and
                 stabilizing those most at risk of becoming homeless;
              2. Emergency Response: to shelter and rehouse households and improve health
                 and safety on the street.
              3. Housing Development: to expand the number of Extremely Low Income (ELI)
                 and Permanent Supportive Housing (PSH) units prioritized for individuals and
                 families experiencing homelessness.

Prevention strategies and affordable housing development strategies are not addressed in this
particular policy; however, it is important to acknowledge that the emergency response strategies
outlined in this policy fall within a broader framework to ultimately exit unhoused individuals and
families from the homelessness system to permanent housing.

The PATH Framework specifically called for the development of an Encampment Management
Policy to address the adverse health and safety impacts of unsheltered homelessness, with
compassion and care to not criminalize poverty. Additionally, the PATH Framework highlights the
importance of developing an encampment policy through a race and equity lens, given the
disproportionate impact of homelessness on African Americans in Oakland, as well as
disproportionate health and safety impacts from encampments on low income communities of
color.


A. Equity Considerations

African Americans are disproportionately impacted by unsheltered homelessness. In Oakland, 70
percent of the homeless population are African American and the vast majority of known
encampments at this time are located within communities of concern. For these reasons, this
policy was developed with an intentional focus on the following equity outcomes:

    x   Health and safety standards are achieved and maintained for encampment residents who
        are disproportionately Black, Indigenous, and Persons of Color (BIPOC)
    x   BIPOC neighborhoods and businesses are not disproportionately impacted by vehicle and
        street encampments
    x   Service provisions close disparities in BIPOC groups’ representation in homelessness

An equity impact analysis will be conducted in coordination with the City’s Department of Race
and Equity after the adoption and implementation of this policy to ensure the stated outcomes
above are achieved and maintained.

 It is important to note that an equity impact analysis is a comprehensive process that begins
during the policy development stage and extends well into the implementation and evaluation
stage of the policy process.

                                                 1
2987429v1
            Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 6 of 12


                             2020 Encampment Management Policy
                                       City of Oakland


To this end, this policy will undergo a semi-annual equity review to determine its effectiveness in
relation to the equity indicators and outcomes consistent with the guidance and best practices
promoted by the City’s Department of Race and Equity.


B. Public Safety Considerations

It is important to distinguish between public safety “emergencies” and public safety “factors” to
determine the appropriate encampment intervention. Public safety emergencies requiring a
fire, medical, and/or police response should be immediately reported to 911, and those
departments shall respond according to the ordinances, codes, statutes, and/or
regulations under which they operate and are authorized to enforce (e.g. Health & Safety
Code, Fire Code, Penal Code, etc.). The status of being unsheltered does not create
immunity from generally enforced state codes and local ordinances. For example, the
investigation of crimes committed at encampments, especially violent crimes, arson, and
narcotics trafficking, shall be conducted consistent with the laws and policies that currently govern
all other criminal investigations, irrespective of location or whether the suspect is sheltered or
unsheltered. Although the City does not enforce ordinances or policies that criminalize the
“status” of being homeless (e.g. citing or arresting for sitting, lying, or sleeping outdoors), the City
will enforce ordinances and policies aimed at punishing criminal conduct unrelated to the status
of being homeless (e.g. drug and sex trafficking, arson, assault, vandalism, etc.). The City shall
enforce against all criminal activities in encampments regardless of housing status.

Regarding public safety factors that are not necessarily public safety emergencies (e.g.
accumulation of trash/debris, right-of-way obstructions, distancing of tents/vehicles/structures,
etc.), the Encampment Management Team shall determine the level of intervention depending on
specific findings, which are presented later in this policy.


C. Encampment Management Team

The Encampment Management Team (EMT) is an interdepartmental working group tasked with
implementing and administering this policy, consisting of representatives from Oakland’s Public
Works Department (“OPW”), Human Services Department (“HSD”), Oakland Police Department
(“OPD”), Oakland Fire Department (“OFD”), the City Administrator’s Office (“CAO”), and other
consulted departments as necessary (e.g., the Mayor’s Office, the City Attorney’s Office, Parks
and Recreation). The EMT is facilitated by the CAO via the Homelessness Administrator.

The division of responsibilities between each member department of the EMT may be adjusted
as necessary depending on available resources, capacity, and emergency responsiveness. Each
department may, from time to time, promulgate additional specific procedures necessary to
effectuate the roles and duties described in this policy under department specific Standard
Operating Procedures (SOPs). The CAO may also promulgate guidance to all EMT member
departments that further defines each department’s roles and responsibilities.




                                                   2
2987429v1
            Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 7 of 12


                              2020 Encampment Management Policy
                                        City of Oakland

    Each stakeholder department:

        x     Provides regular input on issues governed by this policy, based in their departmental
              expertise;
        x     Participates in collective decision-making for any intervention proposed under this
              policy;
        x     Performs any aspect(s) of an intervention delegated to their department once the
              intervention is approved by the EMT under this policy; and
        x     Participates as needed in developing procedure(s) to effectuate this policy.

The purpose of this policy is to protect and serve all Oaklanders, sheltered and unsheltered, and
to manage the adverse impacts of homeless encampments by balancing the interests of all
residents (i.e. unhoused, housed, business community), focusing encampment actions on
mitigating negative outcomes as they pertain to public safety, public health, and equity outcomes.
This policy aims to:

        1. Designate high-sensitivity areas, where unmanaged encampments are presumed to
           cause unreasonably high levels of health and safety impacts due to the nature of the
              location;
        2. Designate low-sensitivity areas, where enforcement will not be prioritized.
        3. Determine findings that will prompt EMT intervention;
        4. Provide guidance on addressing unreasonable health and safety risks, promoting
           voluntary compliance, and strategies to address non-compliance.


II. DESIGNATION OF ENCAMPMENT SENSITIVITY AREAS

This policy designates two distinct areas – high and low sensitivity - with respect to presumed
health and safety concerns related to vehicle and street encampments.


A. High-Sensitivity Areas

High-Sensitivity Areas are formally designated by the City Council and can include parks,
protected waterways, and other public lands. High-sensitivity areas are locations where the health
and safety impacts of homeless encampments are heightened due to the potential degradation
of critical infrastructure, restriction of public amenities or services, or significant obstructions to
residences, businesses, emergency routes and rights-of-way. In these locations, the City would
prioritize maintaining the areas free of encampments. The City Council reserves the right to allow
encampments in high-sensitivity areas, however, it is recommended that the operation and
management of encampments in these areas be in collaboration with a managing agency. The
managing agency would work in collaboration with encampment residents and the City to mitigate
safety and health hazards. The managing agency can be a nonprofit organization, advocacy
group, faith-based organization, another public agency, or a grassroots collective. The managing
agency must meet the City’s insurance requirements (or obtain a fiscal sponsor that is able to
meet the City’s insurance requirements). Guidance on the implementation of this model can be
found in Appendix A.




                                                  3
2987429v1
            Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 8 of 12


                             2020 Encampment Management Policy
                                       City of Oakland

Adoption of this policy would establish the following public property locations as high-sensitivity
areas:

    x   All vehicular traffic lanes, bike lanes, and sidewalks must comply with American
        Disabilities Act (ADA) sidewalk and street requirements and must allow for passage of
        emergency vehicles.
    x   Locations designated as High Fire Severity Zones (HFSZ) by the Oakland Fire
        Department and/or CalFIRE.
    x   Within 150 feet of a school.
    x   Within 50 feet of a protected waterway as established by any governing body.
    x   Within 50 feet of a residence or business.
    x   Within 50 feet of a playground or tot lot.
    x   Within 50 feet of a public park, soccer field, baseball field, basketball court, tennis court,
        and/or golf course.
    x   Areas directly adjacent (within 25 feet) to emergency shelter interventions.


B. Low-Sensitivity Areas

Low-Sensitivity Areas are all other areas not included above, and the following standards are to
apply to all encampments in these locations:

    x   Shall be limited to one side of the street.
    x   Shall not impede vehicle, bike, or pedestrian traffic (on at least one side of the street)
    x   Shall not impede ADA access points.
    x   Shall not impede emergency ingress/egress routes.
    x   Compliance with applicable and generally enforced state codes and local ordinances.
    x   Encampment footprint shall not exceed 12 x 12 sq. ft per person.
    x   Area directly adjacent to a vehicle dwelling must remain clear at all times.
    x   No gray or black water dumping.
    x   No illegal electrical or water taps.
    x   No storage of tires, gasoline, generators, or propane tanks, or unsafe storage of
        combustible materials or accumulation of combustible waste.
    x   Structures, tents, and vehicle dwellings shall maintain not less than six (6) feet distance
        between one another.

Encampments in low-sensitivity areas are monitored and managed by the EMT (barring
emergency situations that require a fire, medical, police, or other emergency response). In the
case of a medical or public safety emergency, 911 should be called.

Encampments that do not comply with the standards outlined above as well as with applicable
and generally enforced state codes and local ordinances are subject to EMT intervention, and
inquiries and complaints should be forwarded to 311 and/or homelessness@oakalndca.gov for
action.




                                                  4
2987429v1
            Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 9 of 12


                            2020 Encampment Management Policy
                                      City of Oakland

III. EMT INTERVENTION


A. Findings Prompting EMT Intervention

Encampments located in high-sensitivity areas are always subject to EMT intervention (except for
exceptions approved by the City Council) given the potential degradation of critical infrastructure,
restriction of public amenities or services, or significant obstructions to residences, businesses,
emergency routes and rights-of-way.

For encampments located in low-priority areas that do not meet the standards outlined above, the
EMT will consider the following findings in deciding what level of intervention is appropriate.

        Public health findings:
        x Confirmed case(s) of infectious disease(s) (e.g., Bubonic plague, Tuberculosis, Zika,
           COVID-19);
        x Confirmed exposure(s) to case(s) of infectious disease(s) (e.g., Bubonic plague,
           Tuberculosis, Zika, COVID-19);
        x Excessive animal or vermin vector hazards (e.g., rats, other vector vermin);
        x Presence of biological vector hazards (e.g., blood, fecal matter);
        x Notice of public health emergency at an encampment site declared by a county, state,
           or federal public health entity;
        x Need for encampment decompression as identified by public health officials; and/or
        x Location of encampment in a public recreational area, or shared facility for recreational
           activity should such facility require repurposing, pursuant to the Order of the Alameda
           County Health Officer to Shelter in Place No. 20-04 or other similar subsequent orders.

        Public safety findings:
        x Location of encampment impedes the right-of-way, lane of traffic, bike lane, or ADA
           access;
        x Location of encampment such that First Responders (including, but not limited to, Fire,
           Police, and any health care workers), are impeded in performing their essential
           government functions;
        x Pervasive criminal activity;
        x Damage to essential infrastructure (e.g., reservoirs, bridges, public utilities, drainage
           and sewer systems);
        x Excessive amounts of waste/garbage/debris as determined by OPW.
        x Proximity of encampment to objective dangers (e.g., edge of a steep slope, on an in-
           use train track, in a vehicular lane of traffic).
        x Excessive fire hazards and/or calls for service as determined by OFD.
        x Unpermitted outside fires burning less than 30 feet away from any structure, tent, or
           vehicle.
        x Presence of open electrical splices or illegal wiring.
        x Roadway does not have 20’ unobstructed width for Fire Apparatus Access
        x Fire hydrant obstructions with less than three (3) feet radial clearance around hydrants.
        x Storage of tires, gasoline, or propane tanks, and unsafe storage of combustible
           materials or accumulation of combustible waste.



                                                 5
2987429v1
        Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 10 of 12


                             2020 Encampment Management Policy
                                       City of Oakland

The City will not cite or arrest any individual solely for camping, or otherwise for the status
of being homeless, and will make reasonable efforts to allow and, where feasible, assist
the encamped individual with gaining compliance with the encampment standards
outlined in this policy.


B. Types of EMT Interventions

    x   Health & Hygiene Intervention. This intervention may include placing handwashing
        stations, portable toilets, mobile shower facilities, providing routine waste collection
        services, and/or outreach services at an encampment. This intervention may be used at
        as many encampments as the City can reasonably serve given its resources. When
        possible, this intervention will be coordinated with partner public agencies. The EMT will
        use the 2018 Minimum Health and Safety Standards to determine which encampments
        are eligible for this intervention.

    x   Deep Cleaning. This intervention may require individuals encamped at a site to
        temporarily relocate to mitigate public safety and/or public health risks, allowing individuals
        to return to the site after the intervention is complete. This intervention may be used when
        one or more of the public safety and/or public health findings identified above are present
        and, due to its presence, the EMT decides that performing this intervention is necessary
        to protect the public. In performing this intervention, the City will make reasonable efforts
        to mitigate any individual or group property loss, as outlined in OPW’s SOPs, but may
        determine that some property must be removed to protect the public. When possible, this
        intervention will be coordinated with relevant public agencies.

    x   Partial closure. This intervention may include partially moving and/or closing an
        encampment due to construction, to provide access to a work zone, or to abate ongoing
        public safety and/or health hazards. Affected encamped individuals will be offered shelter
        and/or alternative housing (or, if located in a high-sensitivity area, an opportunity to
        voluntarily relocate to a low-sensitivity area). This intervention may be used when the City
        is alerted to an impending construction or work project, and/or one or more of the public
        safety and/or public health findings identified above are present and, due to its presence,
        the EMT decides that performing this intervention is necessary to protect the public
        (including, but not limited to, the health and/or safety of the individuals living in the
        encampment). In performing this intervention, the City will make reasonable efforts to
        mitigate any individual or group property loss, as outlined in OPW’s SOPs, but may
        determine that some property must be removed to protect the public. Additionally, the City,
        on its own or in conjunction with another public agency, will make offers to all affected
        encamped individuals of shelter and/or alternative housing.

    x   Closure. This intervention may include fully closing an encampment due to construction,
        to provide access to a work zone, or to abate ongoing public safety and/or health hazards.
        Affected encamped individuals will be offered shelter and/or alternative housing (or, if
        located in a high sensitivity zone, an opportunity to voluntarily relocate to a low sensitivity
        zone). This intervention may be used when the City is alerted to an impending construction
        or work project, and/or one or more of the public health and/or public safety findings
        identified above are present and, due to its presence, the EMT decides that performing
        this intervention is necessary to protect the public (including, but not limited to, the health
        and/or safety of the individuals living in the encampment). In performing this intervention,
                                                  6
2987429v1
        Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 11 of 12


                             2020 Encampment Management Policy
                                       City of Oakland

        the City will make reasonable efforts to mitigate any individual or group property loss, as
        outlined by OPW’s SOPs, but may determine that some property must be removed to
        protect the public and/or to complete the process of closing the encampment. Additionally,
        the City, on its own or in conjunction with another public agency, will make offers to all
        affected encamped individuals of shelter and/or alternative housing.


C. Public Noticing of EMT Interventions

To the extent feasible, the City will follow the procedures stated below to provide notice prior to
any encampment intervention.

Non-emergency Actions

For any non-urgent intervention, the City will provide adequate notice. For Health & Hygiene
interventions, the City will work with those encamped to ensure the effectiveness of the
intervention. For all Deep Cleaning, Partial Closure, and Closure interventions, the City will
provide at least a 72-hour notice unless there is an emergency that prevents such notice from
being provided, as described in the section below. The 72-hour notice will be provided in writing,
posted around the site in multiple languages, and, as feasible, verbally to those encamped.

Emergency Actions Due To Catastrophic Events, Natural Disasters, or other Urgent Health and
Safety Concerns

For any emergency Deep Cleaning, Partial Closure, or Closure, the City will make reasonable
efforts to provide those encamped with some form of notice, such as outreach workers visiting
the site and sharing information verbally or in writing, if such notice is feasible. For certain public
health or public safety interventions, like fires, the City may be unable to provide prior notice due
to the nature of the emergency.


D. Storage of Individuals’ Property

In performing any intervention, the City will respect and protect individuals’ rights to their property
while also following applicable local, state, and federal laws.

During the course of any EMT intervention, OPW and other EMT member departments may
remove debris, trash, waste, illegal dumping, hazmat, and/or other materials, following ordinary
procedures with respect to handling such materials and the disposal thereof. OPW and other EMT
member departments may also encounter property that is not debris, trash, waste, illegal
dumping, or hazmat. For any such property: (1) whose ownership cannot be clearly determined
but does not seem abandoned; or (2) whose ownership is known but the owner cannot transport
it, the City will make reasonable efforts to store up to one (1) square yard of such property per
individual. Any such effort will comport with OPW’s ordinary practices with respect to property
storage during encampment interventions. Should OPW require additional procedures for
performing these property-related functions under this policy, OPW may promulgate such
additional SOPs. Note that if a law enforcement agency must effectuate an arrest, the Alameda
County Sheriff’s Department, which operates the County’s detention and incarceration facilities,
will set any and all rules regarding property storage at their facilities.


                                                  7
2987429v1
        Case 4:18-cv-06823-HSG Document 109 Filed 12/10/20 Page 12 of 12


                             2020 Encampment Management Policy
                                       City of Oakland

While this policy is in effect, the EMT will explore reasonable methods of safe, secure, property
storage potentially available to the City, including, but not limited to, OPW’s storage facility; self-
storage; and partnering with other public agencies or businesses to develop storage capacity.

IV. COMPLIANCE

The City must balance the rights of encamped individuals against its fundamental duty to maintain
public safety and public health, in both high- and low-sensitivity areas. Where necessary, and
when voluntary compliance cannot be achieved, the EMT may perform one of the four (4)
interventions described above to maintain public safety and public health. The City will not cite or
arrest solely for camping, but will enforce criminal laws in an ordinary manner to protect
unsheltered and sheltered residents alike.

Encampments located within a high-sensitivity area that are not approved by the City Council will
be subject to a Closure intervention as outlined above. Except when urgent health and safety
concerns require shorter notice, encampment residents will be given 72-hours to accept an offer
of shelter or alternative housing if such referrals are available. A person is also free to voluntarily
relocate to a low-sensitivity area if shelter provisions are declined. All declinations will be
documented. Emergency shelter provisions cannot be reserved for greater than 72-hours at a
time, given the current demand.

Encampments in low-sensitivity areas that are in compliance with the standards outlined above
are not subject to EMT intervention, unless an emergency arises. Outreach efforts and service
offers will continue, as resources allow, with the goal of ending the individual’s unsheltered status.
Encampments in compliance with the standards established for low-sensitivity areas must still
abide by all relevant and generally enforced local, state and federal laws.

Encampments in low-sensitivity areas that are not in compliance with the standards established
in this policy are subject to EMT intervention as follows:

    x   Encampment residents will be notified by the EMT of any public safety and/or public health
        findings and, unless urgent health and safety concerns require shorter notice, will be given
        72-hours to obtain voluntary compliance. Outreach workers may assist encampment
        residents during this period to achieve voluntary compliance.
    x   If the Outreach Team is unsuccessful, the encounter is documented and scheduled for a
        Deep Cleaning, Partial Closure, or Closure as determined by specific findings of the EMT,
        adhering to all noticing and storage requirements outlined above.

    The City cannot require any individual to accept any offered form of shelter and/or alternative
    housing, even if such acceptance is strongly recommended for public health or public safety
    reasons. Instead, an individual offered shelter and/or alternative housing who declines the
    offer may continue to camp without risk of being issued a citation or arrested for remaining
    encamped, unless the encampment must be partially or fully closed as described above for
    public health and/or public safety reasons. In those limited circumstances, the City will not cite
    or arrest any individual solely for camping, or otherwise for the status of being homeless, and
    will make reasonable efforts to allow and, where feasible, assist the encamped individual in
    moving to a new location, and will avoid citation or arrest unless either is necessary to protect
    against imminent risks to public safety and alternative indoor shelter or housing has been
    offered and declined.


                                                  8
2987429v1
